IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

PANHANDLE PLUMBING,                 NOT FINAL UNTIL TIME EXPIRES TO
INC.,                               FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-3474
v.

MICHAEL C. BLANCHARD,
a/p/r of and for the Estate of
MICHAEL R. BLANCHARD,
deceased; CLAUDIA FAYE
BOROUGHS, JESSICA
AHLBERG; and WILLIAM
DAVID BLANCHARD, a minor
acting by and through his
guardian and next friend, SUSAN
WOOLRIDGE; ANDREWS
COOLING & HEATING, INC.;
JERALD E. ANDREWS and
PROFESSIONAL MOVING
SERVICES OF NORTHWEST
FLORIDA,

      Appellees.

_____________________________/

Opinion filed October 14, 2015.

An appeal from the Circuit Court for Okaloosa County.
Michael A. Flowers, Judge.

Hinda Klein of Conry Simberg, Hollywood; and J. Michael Grimley, Jr. of
Galloway, Johnson, Tompkins, Burr & Smith, PLC, Pensacola, for Appellant.
Louis K. Rosenbloum of Louis K. Rosenbloum, P.A., Pensacola; George W.
Finkbohner, III and David G. Wirtes, Jr. of Cunningham Bounds, LLC, Mobile,
Alabama; and Alan B. Bookman and T. Shane Rowe of Emmanuel, Sheppard &
Condon, Pensacola, for Appellees.




PER CURIAM.

     AFFIRMED.

WOLF, THOMAS, and KELSEY, JJ., CONCUR.
                                    2